DETAILED ACTION
1.	This office action is in response to the communication filed on 01/21/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 61/968725 filed on 03/21/2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
4.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 14/437662 filed on 04/22/2015 under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Amendment
5.	Claim(s) 5 and 23 has/have been amended to address the claim objection(s).  The claim objection(s) is/are withdrawn.  

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 07/06/2022, with attorney Brian Rosenbloom (Reg. No. 41276).
The application has been amended as follows: 

1. (Currently Amended) A method for device authorization in device to device discovery, the method being performed by a discoverer device, comprising:
broadcasting, by the discoverer device, a direct discovery request, the direct discovery request comprising an application identifier;
the discoverer device receiving a direct discovery response transmitted by a discoveree device, wherein the direct discovery response comprises: i) the application identifier, ii) a discoveree device identifier or an encrypted version thereof, and iii) a first token for verifying that the discoveree device is authorized to respond to the direct discovery request, and further wherein the discoveree device transmitted the direct discovery response as a result of the discoveree device receiving the direct discovery request and determining, based on the application identifier included in the direct discovery request, to respond to the direct discovery request; and
the discoverer device using the first token to verify that the discoveree device is authorized to respond to the direct discovery request, wherein
the direct discovery response comprises the first token, an application identifier in unencrypted form, and an encrypted discoveree device identifier, said discoveree device identifier identifying the discoveree device,
the direct discovery request comprises the application identifier and an encrypted discoverer device identifier, said discoverer device identifier identifying the discoverer device, and
using the first token to verify that the discoveree device is authorized to respond to the direct discovery request comprises determining whether a second token matches the first token, wherein the second token is generated using the application identifier, a security key, and the discoveree device identifier.

9-11. (Cancelled)

15-17. (Cancelled)

18. (Currently Amended) A wireless device for authentication in device to device discovery, the wireless device comprising: 
a processing unit; and 
a non-transitory computer readable storage medium, said non-transitory computer readable storage medium comprising instructions executable by said processing unit whereby said wireless device is operative to:
broadcast a direct discovery request, the direct discovery request comprising an application identifier;
receive a direct discovery response transmitted by a discoveree device, wherein the direct discovery response comprises: i) the application identifier, ii) a discoveree device identifier or an encrypted version thereof, and iii) a first token for verifying that the discoveree device is authorized to respond to the direct discovery request, and further wherein the discoveree device transmitted the direct discovery response as a result of the discoveree device receiving the direct discovery request and determining, based on the application identifier included in the direct discovery request, to respond to the direct discovery request; and
use the first token to verify that the discoveree device is authorized to respond to the direct discovery request, wherein
the direct discovery response comprises the first token, an application identifier in unencrypted form, and an encrypted discoveree device identifier, said discoveree device identifier identifying the discoveree device,
the direct discovery request comprises the application identifier and an encrypted discoverer device identifier, said discoverer device identifier identifying the discoverer device, and
the wireless device is configured to use the first token to verify that the discoveree device is authorized to respond to the direct discovery request by determining whether a second token matches the first token, wherein the second token is generated using the application identifier, a security key, and the discoveree device identifier.

19. (Cancelled)

20. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing a computer program for authentication in device to device discovery, the computer program comprising computer code which, when run on a wireless device, causes the wireless device to:
broadcast a direct discovery request, the direct discovery request comprising an application identifier;
receive a direct discovery response transmitted by a discoveree device, wherein the direct discovery response comprises: i) the application identifier, ii) a discoveree device identifier or an encrypted version thereof, and iii) a first token for verifying that the discoveree device is authorized to respond to the direct discovery request, and further wherein the discoveree device transmitted the direct discovery response as a result of the discoveree device receiving the direct discovery request and determining, based on the application identifier included in the direct discovery request, to respond to the direct discovery request; and
use the first token to verify that the discoveree device is authorized to respond to the direct discovery request, wherein
the direct discovery response comprises the first token, an application identifier in unencrypted form, and an encrypted discoveree device identifier, said discoveree device identifier identifying the discoveree device,
the direct discovery request comprises the application identifier and an encrypted discoverer device identifier, said discoverer device identifier identifying the discoverer device, and
using the first token to verify that the discoveree device is authorized to respond to the direct discovery request comprises determining whether a second token matches the first token, wherein the second token is generated using the application identifier, a security key, and the discoveree device identifier.

21. (Cancelled)

Allowable Subject Matter
7.	In light of the examiner amendment authorized by the applicant’s representative, claims 1-8, 12-14, 18, 20 and 22-24 are allowed.    

8.	The following is an examiner’s statement of reasons for allowance: 
The examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the Patent Board decision on 05/18/2022 explicitly presents reasons why claims are patentable over the references. The reasons for allowance are in all probability evident from the record and no statement should be necessary (see MPEP 1302.14).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437